Citation Nr: 0609258	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 until 
July 1970.  The veteran died on May [redacted], 1998.  The appellant 
is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
the cause of the veteran's death.  The Board remanded the 
case in February 2000 and October 2003 for further 
development.  That development has been completed.  

In December 2005 the Board granted the appellant's motion to 
have this case advanced on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2005, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Board received additional 
evidence from the appellant in support of her appeal.  This 
evidence included medical records pertaining to the veteran's 
treatment as well as letters from the appellant and an 
individual who assisted in caring for the veteran from 1970 
until his death.  

This evidence was not submitted with a waiver of review by 
the agency of original jurisdiction (AOJ).  Pertinent 
regulations require that the AOJ review evidence prior to 
appellate review by the Board.  38 C.F.R. § 20.1304 (2005).

On January 4, 2006 the Board sent the appellant a letter 
requesting that she either sign a form waiving AOJ review 
prior to Board review, or indicate that she desired a remand 
for initial AOJ consideration of the evidence.  This letter 
informed the appellant that she had 45 days from the date of 
the letter to respond.  If no response was received by the 
end of the 45-day time period the Board would assume that the 
appellant did not want the Board to adjudicate the appeal at 
this time and the appeal would be remanded to the AOJ for 
review.  

The 45-day time period has run and the appellant has not 
submitted a response to the January 4, 2006 letter.  
Consistent with 38 C.F.R. § 20.1304 (2005), because 
additional evidence has been received that has not been 
considered by the AOJ, and the appellant has not waived 
initial AOJ consideration of this evidence, the evidence must 
be returned to the AOJ for review prior to appellate review.  

Accordingly, this case is remanded for the following:

The RO or AMC should readjudicate the 
appellant's claim with consideration of 
all evidence, including that received 
since the issuance of the October 2005 
supplemental statement of the case.  If 
the claim remains denied, the RO/AMC 
should issue a supplemental statement of 
the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

